Citation Nr: 0029471	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to an increased evaluation for a seizure 
disorder, currently rated as 60 percent disabling, effective 
from June 25, 1999, and as 40 percent disabling prior to 
then.

Entitlement to an effective date earlier than June 25, 1999 
for the assignment of a 60 percent evaluation for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1988 to October 
1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1998 and later RO decisions that increased the 
evaluation for a seizure disorder from 40 to 60 percent, 
effective from June 25, 1999.

In correspondence dated in May 1999, the veteran requested 
service connection for depression due to his service-
connected seizure disorder and a total rating for 
compensation purposes based on unemployability due to his 
service-connected disabilities.  These claims have not been 
adjudicated by the RO and they will not be addressed by the 
Board.  These claims are referred to the RO for appropriate 
action.


REMAND

The veteran testified at a hearing in February 1999 to the 
effect that he was receiving VA benefits for training and 
rehabilitation under Chapter 31 of 38 U.S.C.A.  The veteran's 
vocational and rehabilitation file and counseling records 
have not been associated with the appellate record.

A document from the Social Security Administration (SSA) 
dated in April 2000 shows that the veteran was awarded SSA 
disability benefits.  Any decision by that agency and medical 
records in their possession with regard to the veteran's SSA 
disability claim should be obtained.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).


In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should associate the veteran's 
vocational rehabilitation (Chapter 31) 
file and counseling records wit the 
appellate record.

2.  The RO should contact the SSA and 
obtain copies of all medical records 
related to the veteran's recent claim for 
disability benefits.  A copy of any SSA 
decision concerning disability benefits 
should also be obtained.

3.  After the above development, the RO 
should review the claims.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


